IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


NORMAN HARVEY AKA ERIC ELROD,              :   No. 24 EAP 2020
                                           :
                     Appellant             :   Appeal from the order of
                                           :   Commonwealth Court dated May 12,
                                           :   2020 at No. 541 M.D. 2019
               v.                          :
                                           :
                                           :
DEPARTMENT OF CORRECTIONS, JOHN            :
WETZEL, SUPERINTENDENT, KEVIN              :
RANSOM, RECORDS ROOM                       :
SUPERVISOR OF THE STATE                    :
CORRECTIONAL INSTITUTE AT DALLAS,          :
PENNSYLVANIA, AND CHRISTOPHER              :
THOMAS, DIRECTOR OF CMR/PPS,               :
                                           :
                     Appellees             :


                                    ORDER


PER CURIAM

     AND NOW, this 17th day of February, 2021, the order of the Commonwealth Court

is AFFIRMED.